                            UNITED STATES DISTRICT COURT
                                                                                                FILED
                                DISTRICT OF VERMONT                                     U.S. DISTRICT COURT
                                                                                       DISTRICT OF VERMONT
                                                                                           JUNE 23, 2021


In re:   ORDER EXTENDING USE OF VIDEO AND                             5:21-mc-98
         TELEPHONE CONFERENCING UNDER THE
         EXIGENT CIRCUMSTANCES CREATED BY
         THE COVID-19 EMERGENCY


                                 GENERAL ORDER NO. 100


This order extends the authorization for the use of video and telephone conferencing technology
in light of the continuing COVID-19 protocols still in place in correctional facilities that house
federal defendants in District of Vermont cases.
By General Order No. 96 dated March 26, 2021, the court authorized the extension of the use of
video and telephone hearings in criminal cases through June 24, 2021. Pursuant to the authority
granted in the CARES Act, H.R. 748, the court extends the authorization for an additional 90
days, through September 24, 2021.
Video access from detention facilities continues to be widely available and in use through the
Zoom platform. Similarly, video access for defense counsel, prosecutors, and released
defendants is available. Audio hearings continue to be authorized, but video is preferred.
Defendants continue to have the right to appear in open court. A video or audio hearing in a
criminal case requires the consent of the defendant.
Video attendance is also available to members of the media and members of the public upon
request. Photography (including screen shots) or recording of court hearings and publication or
broadcast of images or audio of these hearings remain contrary to court rules and will lead to a
loss of access to the video or audio hearing. See F.R.Cr.P. 53; Local Civil Rule 83.2(b).
The authorization to use video and audio includes civil motion hearings and hearings in
bankruptcy cases.
The presiding judge continues to exercise discretion as to the scheduling and conduct of a trial.
The judge, court staff, and counsel will engage in advance planning for each trial in order to
conduct the trial in the safest manner possible.


           Dated at Burlington, in the District of Vermont, this 23rd day of June, 2021.




                                     ___________________
                                     Geoffrey W. Crawford
                                          Chief Judge
